Title: To George Washington from Robert Dinwiddie, 27 May 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg May 27th 1756

Your two Letters of the 23d I recd last Night & note their Contents. I recd Your Journal relating to the Militia which gives me some surprize to observe their dastardly Behavior, in deserting & returning Home, I am sorry their Officers had no better Command over them, & indeed I always was of Opinion they wd not answer my Intentions in sending them to Winchester. I observe the Council of War held by the Field Officers of the Militia which is very agreeable that none of the Forces were sent to the So. ward, as I have order’d the Militia in Augusta & Albemarle to range the Frontiers to the So. ward.
I dreaded the Desertion of the Militia wou’d be a bad Example to Your Regiment therefore on Receipt of Your former Letter I wrote to Fredericksburg ordering such of the Militia that had not march’d to Winchester to return to their Counties to make Draughts according to the Act of Assembly; the draughting of them at Winchester is not regular.
I observe by a Court Martial Jas Thomas, and Henry Campbell

were found guilty for desertion to suffer Death, You have enclos’d a Warrant for Campbell but as Frans Thomas has been a long time in the Service & formerly behav’d well I remit his Punishmt let him know it was on Your Intercession & get his Promise for good Behavior for the future; Henry Campbell’s suffering I think absolutely necessary to deter others from that growing Fault; & I hope hereafter the Men will exert themselves in a regular Conduct, proper Spirit & a due Obedience to their Officers.
I doubt not but Your remaining at Winchester may be more for the Service than going to the Fort, but I desire to know how Affairs go on there, & I doubt not Gov. Innes will do every Thing in his Power for the Service.
I hope the Officers You ordered are at Fredericksburg by this Time, as I believe many of the draughted Men are march’d for that Place.
The Gentln Associators being Volunteers at their own Expence, I gave them no Instructions, but recommended them to consult with You what was proper to be done. & as they went with great alacrity I doubt not of their readiness to do every Thing that may be for the Service of the Country.
I believe the Assembly out of a saving Scheme levied the Troops or Draughts only to Decr thinking they wou’d not be much wanted in the Winter, but I wish they had been for eighteen Months; I must observe to You that the Draughts in most of the Counties paid Fines rather than go to Winchester, these Fines were given to Volunteers that enlisted & recd the 10£ these People I think are to be incorporated into Your Regmt without any Limitation of Time, & I expect the Lieuts. or Commanding Officers in the different Counties distinguish these People from the Others, so that they remain with the Regimt & if You see it necessary You may give them a Pistole more enlisting Money to confirm them in the Service, for it appears absurd that they shoud have 10£ in hand besides Pay for six Months Service; indeed the Act of Assembly is not explicit on that head, but Justice & Reason is plain in Your favour, & I hope You will accordingly be able to enlist them all.
I suspend the Scheme of forming the Regiment into two Battallions till I see You, when it shall be fix’d in the most eligible Manner, the same Reason in regard to the Forts & the Companies

to be appointed to them, & the Vacancies shall at that time be fill’d up. I think the building a Fort at Winchtr absolutely necessary, after the Plan is properly laid down they can be at Work on it when You come here, but Yr absence must be very short—& Conegochege is also a very proper Place, & I doubt not Captain Steuart will follow Your directions therein.
I wou’d fain hope on Lord Loudon’s arrival that the Order for drawing the Ammunitn & other Stores from Ft Cumberland will be countermanded, as I presume he has a large Train with him, in the mean Time You shou’d endeavour to have sufficient for the Forts already built.
You need not have wrote me to recommend You to the Earl of Loudon—Colo. Ludwell leaves this in a few Days for N. York to Complimt his Lordship on his arrival, by him I write fully to Genl Abercrombie who is Second in Comd & my particular Friend, in Your favo. which I think much better than writing directly to his Lordship, as I know the Influence he has with him.
I wish You to order the Pay Mr to give You an Acct of the Deductions from the Mens Pay in regard to their Cloathg that my Supply may be adjusted when You come here—I have 1000 pair of Shoes come in I shall keep them till I see You, if wanted You shall have them. I remain with great Respect Sir Your Friend & humble Servt

Robt Dinwiddie

